 


113 HR 2208 RH: North American Wetlands Conservation Extension Act
U.S. House of Representatives
2014-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 374
113th CONGRESS 2d Session 
H. R. 2208
[Report No. 113–501] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2013 
Mr. Wittman (for himself, Mr. Thompson of Mississippi, Mr. King of Iowa, and Mr. Dingell) introduced the following bill; which was referred to the Committee on Natural Resources 
 

June 30, 2014
Additional sponsors: Mr. Joyce, Mr. Young of Alaska, Ms. Roybal-Allard, Mr. Thompson of California, Mr. Boustany, and Mr. DeFazio


June 30, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on May 23, 2013




A BILL 
To extend the authorization of appropriations for allocation to carry out approved wetlands conservation projects under the North American Wetlands Conservation Act through fiscal year 2017. 
 

1.Short titleThis Act may be cited as the North American Wetlands Conservation Extension Act.
2.Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended by striking not to exceed— and all that follows through paragraph (5) and inserting not to exceed $35,000,000 for each of fiscal years 2015 through 2018..
3.Limitation on expenditures for fee title acquisition
(a)LimitationSection 6 of the North American Wetlands Conservation Act (16 U.S.C. 4405) is amended by adding at the end the following:

(c)Limitation on expenditures for land acquisitionAmounts appropriated under the authority of this Act may not be used—
(1)by the Secretary to acquire fee title to land on behalf of the United States;
(2)by the Secretary to acquire fee title to any land from a third party who used funds appropriated under the authority of this Act to acquire fee title to that land unless the Secretary can certify that the Secretary has sufficient available funds to properly manage and maintain the land being acquired, including the provision of access for hunting; or
(3)by a nongovernment organization to acquire fee title to land within the United States unless the acquisition is approved by the State or insular area fish and wildlife agency with jurisdiction with respect to that land..
(b)ApplicationThe amendment made by subsection (a) shall not apply with respect to any specific land acquisition required by contract or other agreement entered into before the date of enactment of this Act.
4.Annual report on expendituresSection 10(2) of the North American Wetlands Conservation Act (16 U.S.C. 4409(2)) is amended to read as follows:

(2)an annual assessment of the status of wetlands conservation projects, including an accounting of—
(A)expenditures by Federal, State, and other United States entities;
(B)expenditures made for fee-simple acquisition of Federal lands in the United States; and
(C)expenditures by Canadian and Mexican sources to carry out wetland projects funded under this Act..
 

June 30, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
